Citation Nr: 1529296	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-35 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received with respect to a previously denied service connection claim for bilateral hearing loss.

2.  Whether new and material evidence has been received with respect to a previously denied service connection claim for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received with respect to a previously denied service connection claim for a skin condition.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

6.  Entitlement to service connection for a dermatological disorder, diagnosed as acne and prurigo nodularis, to include as due to herbicide exposure.  

7.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1969 and April 1983 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and October 2009 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The March 2008 rating decision denied service connection for a right knee disability and petitions to reopen previously denied service connection claims for PTSD and bilateral hearing loss.  

The October 2009 rating decision denied service connection for anxiety and a skin condition.  Despite the RO's apparent decision to reopen the skin claim, the Board must review the appeal on a de novo basis and consider whether new and material evidence has been received for it.  See 38 U.S.C.A. §§ 5108 and 7104(b); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Ashford v. Brown, 10 Vet. App. 120 (1997).

The Board has recharacterized the claims for PTSD and anxiety on the merits as a single claim for an acquired psychiatric disorder in order to encompass all psychiatric diagnoses raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned in April 2015, and a transcript of that hearing is of record.

The issue of service connection for tinnitus has been raised by the record at the April 2015 hearing (Transcript, p. 16), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for bilateral hearing loss, an acquired psychiatric disorder, a dermatological disorder, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a February 1989 rating decision, the RO denied the Veteran's claims for service connection for hearing loss and PTSD; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2.  The evidence received since the February 1989 rating decision relates to unestablished facts necessary to substantiate the hearing loss and PTSD claims, and raises a reasonable possibility of substantiating the claims.

3.  In a November 1993 rating decision, the RO denied the Veteran's claim for service connection for a skin condition related to herbicide exposure; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.  

4.  The evidence received since the November 1993 rating decision relates to unestablished facts necessary to substantiate the skin disorder claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1989 and November 1993 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  The Veteran has submitted new and material evidence to reopen his claim for service connection for hearing loss, an acquired psychiatric disability, and a skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The claims for hearing loss and PTSD were most recently finally denied in an unappealed February 1989 rating decision and the claim for a skin disorder was most recently finally denied in an unappealed November 1993 rating decision, all due to absence of a current disability.  The Veteran did not submit new and material evidence within the appeal periods.  The February 1989 and November 1993 RO denials are therefore final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

(i) Hearing loss

Evidence previously considered includes 1969 and 1983 STRs reflecting normal hearing at separation for both periods of active service.   

Newly received evidence includes reports about a 1973 hearing loss evaluation, April 2010 reports of current decreased hearing acuity in both ears, and the July 2010 VA examination report confirming VA defined left ear hearing loss.  38 C.F.R. § 3.385.  The newly received evidence suggests that the Veteran currently has increased hearing problems and that it may be related to service.  It is considered new and material evidence, and the previously denied claim for bilateral hearing loss is reopened.  

(ii) PTSD

Evidence previously considered in the February 1989 rating decision includes STRs and post-service VA treatment records.  They show that the Veteran had psychiatric treatment for substance abuse and an adjustment disorder.  

Newly received evidence includes additional psychiatric treatment for various symptoms and includes diagnoses of anxiety and depression.  It also includes the Veteran's assertions that the psychiatric symptoms have been present since his initial period of service in Vietnam.  In sum, the newly submitted evidence indicates that the Veteran continues to have psychological problems and that these symptoms started in service.  The newly received evidence is considered new and material evidence, and the previously denied claim for an acquired psychiatric disability is reopened.  

(iii) Dermatological disorder

Evidence previously considered in the November 1993 rating decision includes STRs.  It also includes the Veteran's 1981 reports of Athlete's foot and June 1993 assertion that he had sores affecting his head, face, and arms.  

Newly received evidence includes December 2008 and April 2010 VA treatment records reflecting diagnoses of acne and prurigo nodularis, respectively.  It also includes additional contentions from the Veteran that these dermatological symptoms have been present since service and are related to herbicide exposure.  Consequently, the new received evidence concerning the previously denied skin disorder is considered new and material evidence.  The previously denied claim for a dermatological disorder is reopened.  


ORDER

The petition to reopen the previously denied service connection claim for bilateral hearing loss is granted.

The petition to reopen the previously denied service connection claim for PTSD is granted.

The petition to reopen the previously denied service connection claim for a skin condition is granted.



REMAND

The most recent VA treatment records are from March 2011, and those present in the file are sporadic.  The Veteran has indicated that he has received VA medical treatment from the VA Medical Center (VAMCs) in Columbus, Ohio and Bay Pines, Florida, including group therapy sessions for PTSD.  All VA medical records beginning in 2008 from these VA facilities must be obtained.  Additionally, with regard to hearing loss, a January 2008 VA audiology record indicates that an audiogram was taken, but does not list the results.  Similarly, the July 2010 VA examiner references a May 2010 audiogram that is not of record.  These audiograms should be secured on remand.  Finally, the Veteran has testified that he had a hearing test at the Dayton VAMC in 1973, but that he was informed that this report was unavailable.  (April 2010 RO hearing transcript, p. 3).  However, as the Board is remanding the claims to obtain other outstanding VA treatment records, an attempt to locate this hearing test should also be made. 

The Veteran has not been afforded VA examinations for the claimed right knee disability and dermatological disorder.  For the right knee disability, he reports having an untreated injury in service.  June 2010 VA medical records show that he has degenerative arthritis in his right knee.  For his dermatological disorder, he reports having a continuity of symptomatology for skin symptoms beginning in service.  Current VA treatment records from December 2008 and April 2010 reflect diagnoses of acne and prurigo nodularis, respectively.  The basic McLendon elements are met for these claims, and appropriate VA examinations are needed.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding his acquired psychiatric disorder, the August 2009 VA examiner concluded that the Veteran had anxiety disorder, but did not completely meet the PTSD diagnostic criteria because he did not have intense fear, helplessness, or horror response to in-service stimuli (DSM-IV PTSD diagnostic criterion A(2)).  However, in making this determination, she did not account for the other noted psychiatric diagnoses of record, including depressive disorder and PTSD, as noted in the past medical history section of the report.  Furthermore, in opining that diagnosed anxiety disorder was not a result of service, the examiner only considered the Veteran's conceded stressor, and did not address pertinent STRs documenting behavioral issues and adjustment problems during active duty.  Because of these inadequacies, another VA psychiatric examination and medical opinion is needed.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of all VA treatment records dated from 1973 and from 2008 forward, to include:

(a) any records from the Dayton VAMC dated in 1973 and from 2008 forward (see April 2010 RO hearing transcript, p. 3);
(b) the July 17, 2008 audiogram (see January 2008 audiology consult);
(c) the May 4, 2010 audiogram (see July 2010 VA examination); and 
(d) all records from the Bay Pines VAMC dated from 2008 forward.

2.  Then schedule the Veteran for a VA right knee examination with a qualified clinician.  The electronic claims folder must be made available and reviewed by the examiner. 

The examiner must conduct a complete orthopedic examination of the Veteran's right knee.  Any indicated testing must be completed. 

The examiner should identify all current disabilities of the right knee. 

For each disability so diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is the result of an injury, disease or event in service.  In this regard, the examiner must consider the Veteran's report of an untreated right knee injury during service.    

The Veteran is competent to report any readily observable symptoms and recollections about information/diagnosis given to him by contemporaneous treating clinicians.    

The examiner must provide a complete rationale with consideration to the Veteran's reports.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so (i.e. contemporaneous clinical findings that are inconsistent with the Veteran's reports of previous injury) and must explain such a determination.   The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the Veteran's reports, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Then schedule the Veteran for a VA dermatology examination with a qualified clinician.  The electronic claims folder must be made available and reviewed by the examiner.  Any indicated testing must be completed. 
For any skin disorder diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such skin disorder is related to active service, to include presumed tactical herbicide exposure therein.  

The Veteran is competent to report any readily observable symptoms and information given to him from treating clinicians.  

The examiner must provide a complete rationale with consideration to the Veteran's reports.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so (i.e. contemporaneous clinical findings that are inconsistent with the Veteran's reports of previous injury) and must explain such a determination.   The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the Veteran's reports, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  Then schedule the Veteran for a VA psychiatric examination.  The electronic claims folder must be made available and reviewed by the examiner.  
The examiner must conduct a complete psychological examination with any indicated testing and state each diagnosis conforming to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV).  See 79 Fed. Reg. 45094 (Aug. 4, 2014) (appeals pending before the Board are not subject to the revised DSM-5 criteria).  

The examiner must indicate whether the Veteran meets the criteria for a DSM-IV diagnosis of PTSD, and if so, the examiner should identify the stressor(s) upon which such diagnosis is based.  If a diagnosis of PTSD is not made, the examiner should provide a detailed discussion of why the Veteran does not meet the DSM-IV PTSD diagnostic criteria for that diagnosis, and specifically consider any VA outpatient records diagnosing PTSD.  

If a psychiatric disability other than PTSD is diagnosed, to include anxiety disorder and depression, the examiner should indicate whether such disability is at least as likely as not (50 percent probability or greater) related to the Veteran's active service, to include documented mental health treatment during active duty.  See the July 1983 Report of Mental Status Evaluation.

The Veteran is competent to report any readily observable symptoms and information given to him from treating clinicians.  

A complete rationale for any opinion(s) expressed should be provided.  In answering these questions, the examiner must address the Veteran's competent assertions that he has experienced psychiatric problems since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity should be set forth in detail.  The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the Veteran's reports, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5.  Then readjudicate the claims, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


